Citation Nr: 0517103	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for disability manifested by 
vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the RO denied an application to reopen a previously 
denied claim.  (A claim of service connection had been denied 
in August 2000.)

(The decision below addresses the veteran's application to 
reopen.  The underlying claim of service connection is 
addressed in the remand that follows the Board's decision to 
reopen the claim.)


FINDINGS OF FACT

1.  Service connection for disability manifested by vertigo, 
including Meniere's disease, was denied by an August 2000 
rating decision; the veteran did not appeal.

2.  Evidence received since the August 2000 denial is new 
evidence that relates to an unestablished fact necessary to 
substantiate the underlying claim; it raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for disability manifested by vertigo.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Here, the record shows that the RO previously denied the 
veteran's claim for service connection for a disability 
manifested by vertigo, including Meniere's disease, in August 
2000.  The veteran did not initiate an appeal therefrom.  
38 C.F.R. §§ 20.200, 20.302 (2000).  Consequently, the August 
2000 decision became final.  38 C.F.R. § 20.1103 (2000).  His 
claim may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed on or after August 29, 2001, (the 
veteran's claim to reopen was received in January 2002), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2004).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

When the RO previously denied service connection in August 
2000, the evidence showed that the veteran had been followed 
for short spells of dizziness, tinnitus, and fluctuating 
hearing loss.  In 1999, it was thought that he had early 
endolymphatic hydrops.  Earlier, in 1998 and 1999 reports, 
possible positional nystagmus was noted.  A May 1999 opinion 
from a VA physician indicates that the veteran's benign 
positional paroxysmal vertigo was not traceable to the 
veteran's period of military service or to his service-
connected tinnitus.

Relevant evidence received since the August 2000 denial 
includes several letters from Jose V.G. Angel, M.D., in which 
Dr. Angel opined that it was reasonable to conclude that in-
service trauma such as experienced by the veteran and hearing 
loss and recurrent dizziness were related.  (On the strength 
of this evidence, along with a subsequently prepared VA 
audiogram, the RO later granted service connection for 
hearing loss.)  A VA physician provided an opinion contrary 
to Dr. Angel's opinion in reports prepared in November 2002 
and July 2003, but the Board does not reach the question of 
weighing the contradictory opinions at this point.  The 
question is merely whether new and material evidence has been 
presented as defined by 38 C.F.R. § 3.156(a).  

In this case, the Board finds that new and material evidence 
has in fact been presented.  Dr. Angel's opinions were not 
previously of record and tend to support the underlying claim 
in a manner not previously shown.  In short, his opinions 
raise a reasonable possibility of substantiating the claim, 
especially given the more recent award of service connection 
for hearing loss, a problem that physicians appear to have 
included as part a symptom complex in this case that also 
includes vertigo.  Consequently, the Board concludes that the 
veteran's claim is reopened.




ORDER

New and material evidence sufficient to reopen a claim of 
service connection for disability manifested by vertigo has 
been received; reopening of the claim is granted.


REMAND

As noted above, there are varying opinions regarding the 
etiology of the veteran's claimed disability.  What is 
curious about the claim is that examiners have regularly 
referred to the veteran's symptom complex as including 
tinnitus, hearing loss, and dizziness, or vertigo.  This 
raises a question of whether the disability manifested by 
vertigo is in fact the same disability that causes or is 
manifested by tinnitus and hearing loss or whether the 
veteran experiences a disability manifested by vertigo or 
dizziness that is entirely unrelated to his service-connected 
tinnitus or hearing loss.  

Dr. Angel and the VA examiner who prepared reports in 
November 2002 and July 2003 appear to be at odds over whether 
the veteran truly experiences Meniere's disease.  The VA 
examiner provides explanation for why the veteran's symptoms, 
including the severity and frequency, do not fit the classic 
Meniere's diagnosis.  He also concludes that the 
"imbalance" symptoms are not related to the veteran's time 
in military service, and presumably are not related to any 
trauma such as experienced by the veteran in service.  In the 
November 2002 opinion, the VA examiner concluded that, even 
if the veteran's disease was Meniere's, it was not related to 
service because Meniere's disease is a disease of salt 
imbalance in the inner ear.  Nevertheless, the examiner does 
not explain whether the salt imbalance, if extant, or any 
endolymphatic hydrops (as suspected in 1999), could be 
related to military service that concluded in October 1969, 
and which included head trauma.  

In order to obtain more definitive medical opinion evidence, 
the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an otolaryngological examination.  The 
examiner should review the claims file, 
and examine the veteran, which 
examination should include obtaining a 
detailed history of symptoms from the 
veteran.  The examiner should provide a 
diagnosis that accounts for the veteran's 
vertigo/dizziness.  Specifically, the 
examiner should indicate whether the 
disease process that causes vertigo or 
dizziness is the same process that has 
caused the veteran's service-connected 
tinnitus or hearing loss.  The examiner 
should also provide an opinion as to the 
medical probabilities that any disease 
process causing vertigo or dizziness is 
attributable to the veteran's period of 
military service, which included head 
trauma and resultant enucleation of his 
eye.  Finally, if it is determined that 
the disease process causing vertigo or 
dizziness is not the same one that caused 
the veteran's service-connected hearing 
loss or tinnitus, the examiner should 
provide a statement of medical 
probabilities that hearing loss or 
tinnitus has caused or made worse any 
vertigo or dizziness.  The bases for all 
opinions should be explained in detail.

2.  After obtaining an examination report 
with all the requested medical opinions 
provided, the RO should re-adjudicate the 
claim of service connection for 
disability manifested by vertigo.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


